DETAILED ACTION
Status of Claims
This Office Action is in response to the RCE filed 07/29/2022.
Claims 1, 7, 10-13, 18 & 20 have been amended. 
Claims 1-20 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues the claims are integrated into a practical application based on the interplay between the additional elements (See Remarks: Pages 11-13). Examiner respectfully disagrees.  Claim 1 recites a system for performing the steps of receiving a provisioning request, retrieving one or more transactions, retrieving a public assessment record, identify one or more rental payments, identify a property tax and an assessed property value, generate a property metric, generate a dashboard of information and communicate the dashboard. The steps describe the concept of managing property data and dashboard, which is a financial economic practice relating to Certain Methods of Organizing Human Activity, and therefore, an abstract idea.
The interplay between additional elements does not integrate this judicial exception into a practical application. In particular, the claim only recites five additional elements – platform system, user devices, internet, processor and token to perform the steps described above. The platform system and user devices in each step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting property data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Next, Applicant argues the claims to be analogous to Example 42 (See Remarks: Pages 12-13). Examiner respectfully disagrees. Example 42 integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claims in Example 42 are eligible because they are not directed to the recited judicial exception (abstract idea), which is unlike the instant claims. Therefore, Applicant’s arguments are not persuasive. 
Finally, Applicant argues the claims amount to significantly more than the base judicial exception (See Remarks: Pages 13-14). Examiner respectfully disagrees. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a platform system, user devices, internet, processor and token to perform the receiving, retrieving and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a system for performing the steps of receiving a provisioning request, retrieving one or more transactions, retrieving a public assessment record, identify one or more rental payments, identify a property tax and an assessed property value, generate a property metric, generate a dashboard of information and communicate the dashboard. The steps describe the concept of managing property data and information, which is a financial economic practice relating to Certain Methods of Organizing Human Activity, and therefore, an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites five additional elements – platform system, user devices, internet, processor and token to perform the steps described above. The platform system and user devices in each step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and transmitting property data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a platform system, user devices, internet, processor and token to perform the receiving, retrieving and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 13-20 recite the same abstract ideas and additional elements for carrying out the same steps and processes as addressed in claim 1. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claims 1-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on T-Th 8am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        September 22, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619